 1                                                               O
 2
 3
 4
 5
 6
 7
 8                UNITED STATES DISTRICT COURT
 9               CENTRAL DISTRICT OF CALIFORNIA
10
11
12 ADDISON NAVONE, LLC,          )   CV 18-9170-RSWL-MAA
                                 )
13                Plaintiff,     )
                                 )   ORDER re:   Defendant’s
14                               )   Motion to   Dismiss the
         v.                      )   Third and   Fourth Causes
15                               )   of Action   [10]
                                 )
16   TRAVELERS PROPERTY CASUALTY )
     COMPANY OF AMERICA,         )
17                               )
                                 )
18                Defendant.     )
                                 )
19                               )
                                 )
20                               )
21       Currently before the Court is Defendant Travelers
22 Property Casualty Company of America’s (“Defendant”)
23 Motion to Dismiss the Third and Fourth Causes of Action
24 [10].    Having reviewed all papers submitted pertaining
25 to this Motion, the Court NOW FINDS AND RULES AS
26 FOLLOWS: the Court DENIES in part and GRANTS in part
27 Defendant’s Motion WITH LEAVE TO AMEND.
28
                                1
 1                         I. BACKGROUND
 2 A.    Factual Background
 3       Plaintiff Addison Navone, LLC (“Plaintiff”) owns a
 4 commercial warehouse property (the “Property”) in
 5 Stockton, California.      Notice of Removal, Ex. 2, Compl.
 6 ¶ 12, ECF No. 1-2.    On or about November 11, 2014,
 7 Plaintiff purchased insurance policy number 680-
 8 786Y8178 (“the Policy”) from Defendant covering the
 9 period from January 1, 2015, to January 1, 2016.            Id. ¶
10 13.   Plaintiff renewed the Policy on or about November
11 23, 2015, to cover the period from January 1, 2016, to
12 January 1, 2017.     Id. ¶ 14.       In 2016, Plaintiff leased
13 the Property to HD Supply Construction Supply, Ltd.
14 (“HD Supply”).     Id. ¶ 18.
15       Plaintiff alleges that under the Policy, Defendant
16 had an obligation to indemnify Plaintiff for any claim
17 that was covered by the Policy.         Id. ¶ 19.   Section A
18 of the Policy titled “Businessowners Property Coverage”
19 provides that Defendant “will pay for direct physical
20 loss of or damage to [the Property] caused by or
21 resulting from a Covered Cause of Loss.”         Id. ¶ 20.
22 Covered losses include any kind of loss unless limited
23 or excluded by the Policy.       Id.     Section I of the
24 section titled “Commercial General Liability” provides
25 that Defendant “will pay those sums that the insured
26 becomes legally obligated to pay as damages because of
27 ‘bodily injury’ or ‘property damage.’”         Id. ¶ 21.
28
                                    2
 1      On or about September 28, 2016, a portion of the
 2 roof on the Property caved in and a roof truss broke.
 3 Id. ¶ 22.     Plaintiff filed a claim with Defendant under
 4 the Policy the following day.       Id. ¶ 23.     Plaintiff
 5 alleges that a covered peril under the Policy was the
 6 proximate cause of Plaintiff’s loss, and because no
 7 Policy exclusions apply, Defendant owes coverage for
 8 all damages and indemnification associated with the
 9 roof incident.    Id. ¶ 24.
10      Plaintiff alleges that Defendant failed and refused
11 to conduct a prompt, full, and complete investigation
12 and then denied Plaintiff’s claim on December 14, 2016.
13 Id. ¶¶ 26-27.     In its denial letter, Defendant said the
14 claim fell within exclusions to the Policy, but
15 Plaintiff alleges that Defendant provided no further
16 explanation.     Id. ¶ 27.
17      HD Supply had to use alternative space to store its
18 goods and withheld rent from Plaintiff during the time
19 the roof was damaged.       Id. ¶ 28.   Plaintiff alleges the
20 repair was delayed because it had to wait several
21 months for a decision from Defendant.       Id.     Plaintiff
22 alleges that as a result of Defendant’s actions,
23 Plaintiff has suffered a loss of hundreds of thousands
24 of dollars.     Id. ¶ 30.
25 B.   Procedural Background
26      Plaintiff filed its Complaint [1-2] in Los Angeles
27 Superior Court on September 21, 2018 for breach of
28 contract, bad faith, intentional interference of
                                   3
 1 contract, and intentional interference of prospective
 2 economic advantage.       Notice of Removal ¶ 1, ECF No. 1.
 3 This Action was removed [1] to this Court by diversity
 4 jurisdiction on October 25, 2018.         Defendant filed the
 5 instant Motion [10] on November 15, 2018.         The Court
 6 granted the parties’ stipulation to continue the
 7 hearing on the Motion from December 18, 2018, to
 8 February 19, 2019 [14].       The Court ordered further
 9 briefing to be submitted on the new schedule based on
10 the February 19, 2019 hearing date.         The Court approved
11 the parties’ second stipulation to continue the hearing
12 on the Motion from February 19, 2019, to March 19, 2019
13 [19].     Plaintiff    filed its Opposition [20] on February
14 26, 2019.     Defendant filed its Reply [21] on March 5,
15 2019.
16                          II. DISCUSSION
17 A.   Legal Standard
18      Federal Rule of Civil Procedure 12(b)(6) allows a
19 party to move for dismissal of one or more claims if
20 the pleading fails to state a claim upon which relief
21 can be granted.       A complaint must contain sufficient
22 facts, accepted as true, to state a plausible claim for
23 relief.     Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
24 (quotation omitted).       Dismissal is warranted for a
25 “lack of a cognizable legal theory or the absence of
26 sufficient facts alleged under a cognizable legal
27 theory.”     Balistreri v. Pacifica Police Dep’t, 901 F.2d
28 696, 699 (9th Cir. 1988) (citation omitted).
                                   4
1        “In ruling on a 12(b)(6) motion, a court may
2 generally consider only allegations contained in the
3 pleadings, exhibits attached to the complaint, and
4 matters properly subject to judicial notice.”        Swartz
5 v. KPMG LLP, 476 F.3d 756, 763 (9th Cir. 2007)
6 (citation omitted).    A court must presume all factual
7 allegations to be true and draw all reasonable
8 inferences in favor of the non-moving party.        Klarfeld
9 v. United States, 944 F.2d 583, 585 (9th Cir. 1991).
10 The question is not whether the plaintiff will
11 ultimately prevail, but whether the plaintiff is
12 entitled to present evidence to support the claims.
13 Jackson v. Birmingham Bd. of Educ., 544 U.S. 167, 184
14 (2005) (quoting Scheuer v. Rhodes, 416 U.S. 232, 236
15 (1974)).   While a complaint need not contain detailed
16 factual allegations, a plaintiff must provide more than
17 “labels and conclusions” or “a formulaic recitation of
18 the elements of a cause of action.”    Bell Atl. Corp. v.
19 Twombly, 550 U.S. 544, 555 (2007).    However, a
20 complaint "should not be dismissed under Rule 12(b)(6)
21 ‘unless it appears beyond doubt that the plaintiff can
22 prove no set of facts in support of his claim which
23 would entitle him to relief.'"   Balistreri, 901 F.2d at
24 699 (citing Conley v. Gibson, 355 U.S. 41, 45-46
25 (1957)).
26 ///
27 ///
28 ///
                                5
 1 B.   Discussion
 2      1.    Intentional Interference of Contract
 3      The elements of an intentional interference of
 4 contract under California law require: “(1) a valid
 5 contract between plaintiff and a third party; (2)
 6 defendant’s knowledge of this contract; (3) defendant’s
 7 intentional acts designed to induce a breach or
 8 disruption of the contractual relationship; (4) actual
 9 breach or disruption of the contractual relationship;
10 and (5) resulting damage.”        Quelimane Co. v. Stewart
11 Title Guaranty Co., 960 P.2d 513, 530 (Cal. 1998).
12      At issue here is the third element—the intent
13 requirement.     Defendant argues that Plaintiff’s
14 Complaint as a whole alleges that Defendant’s intent
15 was to enrich itself by denying coverage of the roof
16 damage, and not to interfere with Plaintiff’s lease
17 agreement.     Mot. at 6:10-19.     However, a specific
18 intent to interfere is not required to properly plead
19 this claim.     Quelimane, 960 P.2d at 531 (“[T]he tort of
20 intentional interference with performance of a contract
21 does not require that the actor’s primary purpose be
22 disruption of the contract.”).        A claim is viable where
23 the actor “knows that the interference is certain or
24 substantially certain to occur as a result of his
25 action.”     Id. (quoting Restatement (2d) of Torts § 766,
26 cmt. j).
27      Plaintiff alleges that Defendant “intended or knew
28 that a breach or disruption” of Plaintiff’s contract
                                 6
 1 with HD Supply “was certain or substantially certain to
 2 occur” as a result of Defendant’s improper denial of
 3 coverage.     Compl. ¶ 52.   Specifically, Plaintiff
 4 alleges that it had a contract with HD Supply at the
 5 time of the roof collapse, that Defendant knew of this
 6 contract, and that Defendant knew that tenants like HD
 7 Supply stored their goods at the Property.       Id. ¶¶ 50-
 8 51.   As a result of Defendant’s delay in processing
 9 Plaintiff’s claim and subsequent denial of coverage,
10 Plaintiff alleges that there was a delay in repair of
11 the roof and that HD Supply withheld rent for having to
12 use an alternative space to store its goods.      Id. ¶¶
13 28, 53.     Plaintiff alleges that Defendant, as an
14 insurer, knew that delaying investigation of the
15 insurance claim would interfere with Plaintiff’s
16 contract with HD Supply.     Id. ¶¶ 51-54.   Finally,
17 Plaintiff alleges it suffered hundreds of thousands of
18 dollars in damages as a result.      Id. ¶ 54.
19       At this stage, these allegations are sufficient for
20 a claim of intentional interference of contract and the
21 Court DENIES Defendant’s Motion to Dismiss as to
22 Plaintiff’s intentional interference of contract claim.
23       2.   Intentional Interference of Prospective
24            Economic Advantage
25       The elements of intentional interference of
26 prospective economic advantage under California law
27 require:
28
                                   7
 1     (1) an economic relationship between the
       plaintiff and some third party, with the
 2     probability of future economic benefit to the
       plaintiff, (2) the defendant’s knowledge of the
 3     relationship; (3) intentional acts on the part
       of the defendant designed to disrupt the
 4     relationship; (4) actual disruption of the
       relationship; and (5) economic harm to the
 5     plaintiff proximately caused by the acts of the
       defendant.
 6
 7 Korea Supply Co. v. Lockheed Martin Corp., 63 P.3d 937,
 8 950 (Cal. 2003) (citations omitted).
 9     The parties dispute whether Plaintiff’s allegations
10 satisfy the third element, which requires “(1) that the
11 defendant engaged in an independently wrongful act, and
12 (2) that the defendant acted either with the desire to
13 interfere or the knowledge that interference was
14 certain or substantially certain to occur as a result
15 of its action.”   Id. at 958.   An independently wrongful
16 act is defined as an unlawful act.     Id. at 953-54 (“We
17 conclude, therefore, that an act is independently
18 wrongful if it is unlawful, that is, if it is
19 proscribed by some constitutional, statutory,
20 regulatory, common law, or other determinable legal
21 standard.”).   Plaintiff need only plead at least one
22 claim that survives as independently wrongful to
23 survive the motion to dismiss stage.     Packaging Sys.,
24 Inc. v. PRC-Desoto Int’l, Inc., 286 F. Supp. 3d 1071
25 1091 (C.D. Cal. 2017).
26     Here, Plaintiff alleges that Defendant engaged in
27 wrongful conduct and acted in bad faith by failing to
28 provide coverage under the Policy.     Compl. ¶ 60.   In
                               8
 1 other words, Plaintiff alleges that Defendant’s breach
 2 of contract and breach of implied covenant of good
 3 faith constitute wrongful conduct.      Id.   However,
 4 “California law does not recognize a breach of contract
 5 as a ‘wrongful act’ predicate required for this claim.”
 6 MJC America, Ltd. v. Gree Elec. Appliances, Inc. Of
 7 Zhuhai, No. CV 13-04264 SJO (CWx), 2014 WL 12597149, at
 8 *6 (C.D. Cal. Aug. 13, 2014).      California law also does
 9 not recognize breach of the covenant of good faith and
10 fair dealing as wrongful conduct.      Id. (holding that a
11 breach of covenant of good faith does not qualify as
12 wrongful conduct in cases where the covenant is merely
13 an implied term and not a special fiduciary
14 relationship).     Here, Plaintiff pleads an implied
15 covenant of good faith and not a special fiduciary
16 relationship between Plaintiff and Defendant.      See
17 Compl. ¶¶ 39-48.
18     Because Plaintiff fails to plead independently
19 wrongful conduct outside of the alleged interference,
20 the Court GRANTS Defendant’s Motion to Dismiss as to
21 Plaintiff’s interference with prospective economic
22 advantage claim.
23     3.    Leave to Amend
24     A plaintiff may amend the complaint once “as a
25 matter of course” before a responsive pleading is
26 served.   Fed. R. Civ. P. 15(a).     After that, the “party
27 may amend the party’s pleading only by leave of court
28 or by written consent of the adverse party and leave
                                 9
 1 shall be freely given when justice so requires.”        Id.
 2 “Rule 15’s policy of favoring amendments to pleadings
 3 should be applied with ‘extreme liberality.’”      United
 4 States v. Webb, 655 F.2d 977, 979 (9th Cir. 1981)
 5 (internal quotations and citation omitted).     Here,
 6 Plaintiff has not previously amended its Compliant,
 7 even prior to its removal.    Because the biggest issue
 8 with Plaintiff’s allegation is the lack of
 9 independently wrongful conduct, there is a chance that
10 amendment will cure this deficiency and the Court
11 GRANTS LEAVE TO AMEND with respect to Plaintiff’s claim
12 for interference with prospective economic advantage.
13                     III. CONCLUSION
14     Based on the foregoing, the Court (1) DENIES
15 Defendant’s Motion as to Plaintiff’s third claim for
16 intentional interference of contract; and (2) GRANTS
17 WITH 21 DAYS LEAVE TO AMEND Defendant’s Motion as to
18 Plaintiff’s fourth claim for intentional interference
19 of prospective economic advantage.
20
21 IT IS SO ORDERED.
22
23 DATED: April 16, 2019         s/ RONALD S.W. LEW
24                               HONORABLE RONALD S.W. LEW
                                 Senior U.S. District Judge
25
26
27
28
                                10
